Filed 9/3/14 K.J. v. Super. Ct. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


K. J.,                                                                       2d Civil No. B255895
                                                                       (Super. Ct. Nos. J069093, J069094)
     Petitioner,                                                                (Ventura County)

v.

THE SUPERIOR COURT OF VENTURA
COUNTY,

     Respondent;

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Real Party in Interest.


                   K. J. (Mother) files a petition for extraordinary writ challenging an order
terminating reunification services and setting a hearing pursuant to Welfare and
Institutions Code section 366.26.1 We deny the petition.
                              FACTUAL AND PROCEDURAL HISTORY
                   Mother and Gregory J. (Father) have two sons, one born in 2007, and the
other born in 2008. Mother suffers from schizophrenia. Her symptoms are under



1
 All statutory references are to the Welfare and Institutions Code unless otherwise
stated.
control with medication and therapy. In 2012, Father had sole custody of the children
and Mother was living in Colorado. Mother had not seen the children for almost a year.
              Father suffers from bipolar disorder and has a history of substance abuse,
especially alcohol. In October 2012, when the children were three and five years old,
Father was arrested for endangering them. He and the children were flooding a
neighbor's yard and spraying water into the home in retaliation for prior Child
Protective Services' reports. He was drunk and the children were naked, dirty, and
unfed.
              The Ventura County Human Services Agency (HSA) detained the
children and filed a petition pursuant to section 300. As to Mother, the petition alleged
that her mental health rendered her unable to care for the children, as evidenced by a
lack of contact for over a year. The juvenile court ordered the children removed. In
November, it conducted a jurisdictional hearing at which both parents appeared.
              In January 2013, the juvenile court sustained the allegations of the
petition. It ordered a reunification plan for Mother that included mental health
counseling, psychotropic medication evaluation and monitoring, and parenting classes.
              By March 2013, Mother had completed her parenting class. She was
speaking daily with the children by telephone and visited them "with the assistance of
the maternal grandfather." The visits were "reported to go well and [were] beneficial to
the children." HSA initiated a process with the State of Colorado to arrange a home
study for potential placement with Mother pursuant to the Interstate Compact on the
Placement of Children (ICPC). (Fam. Code, § 7900, et seq.) HSA reported that Father
had aggressive outbursts during his supervised visits with the children.
              In May, Mother petitioned for liberalized visits in her Colorado home
leading to placement, including a summer visit. The children had not yet visited there.
Mother had visited Ventura three times for court appearances and visited the children
each day of those visits. HSA reported, "[W]hen and if the State of Colorado has
approved the mother's home then the [HSA] will make arrangements for a summer


                                            2
visit. . . . [¶] . . . [A] visit can be approved to occur [in Colorado] between the mother
and the children prior to the completion of the home study if it won't be completed
before summer ends." It agreed, in the meantime, to liberalized visits in California.
Mother had a week-long visit with the children in Ventura in June and continued to
speak daily to them by telephone.
              At the six-month status review in July, the juvenile court ordered
continuing reunification services to both parents. HSA expressed concern that Mother
had a "2 month gap in therapeutic services." Mother's home had not been evaluated for
placement. A social worker testified that she believed HSA needed ICPC approval for a
Colorado visit. In September, the court adopted HSA's uncontested reunification plan.
              Father was allowed only supervised visits. Mother used her unsupervised
visits to give him unsupervised access to the children. She first did this in June on
Father's Day. When the case worker discovered this, she admonished Mother and
Father and warned them of the consequences. Before a four-day unsupervised visit
between Mother and the children in August, the case worker again admonished Mother
not to give Father access to the children. Mother allowed access twice more at the
Ventura County Fair and at a Chuck E. Cheese restaurant. She told the case worker she
knew it was not permitted but that Father kept asking her and she felt guilty. HSA
terminated Mother's overnight and unsupervised visits due to safety concerns.
              The juvenile court terminated Father's parental rights in November
because he did not comply with the reunification plan and was aggressive during visits.
During one outburst, he placed a case worker in a "bear hold." He was using alcohol
again.
              At the 12-month review, HSA recommended that the juvenile court
terminate services to Mother. It reported that she had not benefitted from reunification
services and was unable to appropriately interact with and parent the children during
their supervised visits in California. It reported that the children were well-behaved in



                                              3
their foster home, but acted out during visits with Mother. The children's behavior with
her was out of control and they would not respond to her direction.
              The juvenile court conducted an evidentiary hearing and terminated
services to Mother. It ordered continuing visitation with Mother and set the matter for a
hearing on a permanent plan pursuant to section 366.26.
                                      DISCUSSION
              The juvenile court did not abuse its discretion when it terminated services
to Mother. HSA provided reasonable reunification services.
              Visitation is a critical component of reunification services (In re Luke L.
(1996) 44 Cal.App.4th 670, 679-680) and lack of visitation can erode the parental
relationship. (In re Monica C. (1995) 31 Cal.App.4th 296, 308.) Mother is correct that
HSA did not need ICPC approval to arrange a parental visit, or placement, in Colorado.
(In re C.B. (2010) 188 Cal.App.4th 1024, 1033.) HSA's confusion on this point delayed
a summer visit to Colorado and evaluation of Mother's home for placement. But it did
not prevent reunification.
              HSA provided reasonable visitation for Mother in California. Mother
reported that her initial unsupervised visits went well, but she lost the privilege of
having unsupervised visits when she misused it. She gave Father unauthorized access to
the children in June and twice in August. Father had endangered the children in the
past, was aggressive, and was abusing alcohol again. Mother knew she was not
permitted to allow access. A case worker admonished her, but she did it again. During
the ensuing supervised visits, Mother demonstrated ineffective parenting despite having
completed a parenting class. The children were ill-behaved with her and well-behaved
in foster care. In the spring, HSA was optimistic about placing the children with
Mother, but her conduct during the summer reasonably caused it to reconsider. ICPC
approval was not the obstacle. HSA had planned to arrange a late summer visit in
Colorado even without ICPC approval. But this changed when Mother gave Father
access, ignored the social worker's admonishment, lost unsupervised and overnight


                                              4
visitation, and demonstrated poor parenting in the supervised visits. The result would
not have been different if HSA had understood that ICPC approval was optional.
Substantial evidence supports a determination that returning the children to Mother
would have been detrimental to them. (§ 366.22, subd. (a).) The juvenile court did not
abuse its discretion when it terminated services and set the matter for a hearing on a
permanent plan.
                                        DISPOSITION
              The petition is denied.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             5
                                 Bruce A. Young, Judge

                            Superior Court County of Ventura

                          ______________________________


              Richard C. Gilman, for Petitioner.
              No appearance for Respondent.
              Leroy Smith, County Counsel, Linda Stevenson, Assistant County
Counsel, for Real Party in Interest.




                                           6